

116 HR 1114 IH: To require the Surgeon General of the Public Health Service to submit to Congress an annual report on the effects of gun violence on public health.
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1114IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Ms. Kelly of Illinois (for herself, Ms. Clark of Massachusetts, Mr. Connolly, Ms. Wasserman Schultz, Mr. Sean Patrick Maloney of New York, Ms. DelBene, Mr. Pascrell, Mr. DeSaulnier, Mr. Brendan F. Boyle of Pennsylvania, Mrs. Napolitano, Mr. Cohen, Ms. Speier, Mr. Yarmuth, Mr. Green of Texas, Ms. Clarke of New York, Mrs. Carolyn B. Maloney of New York, Mr. Danny K. Davis of Illinois, Mr. Welch, Ms. Plaskett, Mr. Cicilline, Ms. Schakowsky, Ms. Norton, Mr. Lipinski, Ms. Jackson Lee, Ms. Brownley of California, Ms. Underwood, Mr. Moulton, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Surgeon General of the Public Health Service to submit to Congress an annual report
			 on the effects of gun violence on public health.
	
 1.Report on effects of gun violence on public healthNot later than one year after the date of the enactment of this Act, and annually thereafter, the Surgeon General of the Public Health Service shall submit to Congress a report on the effects on public health of gun violence in the United States during the relevant period, and the status of actions taken to address such effects.
		